Citation Nr: 0924777	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-27 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa, which denied entitlement to the 
benefit currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Des Moines, Iowa in 
December 2007 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.

This appeal was subject to a prior remand by the Board in 
July 2008 to ensure compliance with due process requirements.  

The issue of service connection for residuals of a low back 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim for service connection for residuals of a 
back injury was by a rating decision in August 1996, which 
declined to reopen the claim based on the absence of new and 
material evidence that the Veteran's back disorder was a 
chronic condition incurred during military service. 

2.  The evidence submitted since the August 1996 denial 
includes an opinion letter by a private chiropractor who 
finds that the Veteran's current low back symptoms are a 
result of his in-service injury.  When presumed credible, 
this evidence raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1996).

2.  The evidence added to the record since August 1996 is new 
and material evidence; the claim for service connection for 
residuals of a back injury is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that VA has a duty 
to notify and assist the Veteran under 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159 (2008).  With 
respect to the requirement for new and material evidence to 
reopen a finally denied claim, the Veteran may not have 
received fully compliant notice in this instance.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, as will be 
discussed below, the Board finds that new and material 
evidence has been submitted sufficient to reopen the claim.  
As such, a full discussion of any notification or assistance 
error is unnecessary as no prejudice can flow to the Veteran 
where this determination reopens the claim and results in a 
remand for further development. 

New and Material Evidence

A review of the record reveals that the Veteran's claim for 
service connection for residuals of a back injury was 
originally denied by a November 1979 rating decision, issued 
approximately seven months after the Veteran's discharge from 
military service.  The Board upheld this denial in a decision 
issued in July 1980.  Since that time, the Veteran has 
attempted to reopen the claim on a number of occasions.  
Prior to the current appeal, the RO last declined to reopen 
the claim by rating decision in August 1996.  The Veteran did 
not perfect his appeal of the August 1996 decision and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160, 20.302, 20.1103 (1996).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The evidence submitted since the August 1996 denial includes 
lay statements by the Veteran and another individual of 
unknown relationship to the Veteran, hearing testimony by the 
Veteran, and recent VA and private treatment records.  This 
evidence is new in that it has not previously been considered 
by agency decision makers.  The private medical evidence, in 
particular, is material as it includes an opinion letter from 
the Veteran's chiropractor that states the Veteran's current 
back disorder is a result of the back injury sustained during 
military service, which speaks to the medical nexus element 
of a service connection claim.  Private opinion letter, 
October 2004.  Presuming credibility of this opinion for the 
limited purpose of determining its materiality, this evidence 
raises a reasonable possibility of substantiating the claim.  
See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

New and material evidence having been submitted, the claim 
for service connection for residuals of a back injury is 
reopened.  However, as further evidentiary development is 
required before this issue is ready for adjudication, the 
Board will not address the merits of the claim pertaining to 
the Veteran's back injury at this time.  


ORDER

The claim of entitlement to service connection for residuals 
of a back injury, to include aggravation of scoliosis, is 
reopened and to this extent only the appeal is granted.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for residuals of a back injury is ready 
for final adjudication.  See 38 C.F.R. § 19.9 (2008).  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

Specifically, the Veteran contends that his back condition 
was aggravated by military service.  VA Form 9, March 1980.  
Again, in June 2009, the Veteran's service representative 
asserts that the Veteran's congenital scoliosis may have 
worsened during service due to superimposed injury.  As such, 
a contemporaneous medical examination that includes an 
opinion regarding the Veteran's claims of aggravation of a 
pre-existing condition is required.  38 C.F.R. § 3.310 
(2008); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004) (when determining service connection, all theories of 
entitlement must be considered).  

The examiner is also instructed to consider and discuss the 
Veteran's lay statements regarding continuity of 
symptomatology since service, as well as the implications, if 
any, of the Veteran's post-service employment and involvement 
in multiple motor vehicle accidents.  See Board hearing 
transcript, December 2007 (discussing job as a mail handler); 
see also Summary of accident history, August 2001 (showing 
eight accidents in approximately five years).  

As the chronicity and/or continuity of the Veteran's back 
disorder is a primary factor pertinent to a direct service 
connection determination in this case, the examiner is 
cautioned that the July 2007 examination report presents a 
rationale based upon the absence of a "record of continuity 
of care from the time of service" due to a gap in treatment 
records associated with the claims file.  However, 38 C.F.R. 
§ 3.303(b) (2008) states that consideration for service 
connection is to be based upon continuity of symptomatology, 
rather than continuity of care.

In this regard, the examiner must consider the evidence 
regarding in-service back complaints, to include the 
documented fall injury during service in September 1978, and 
the Veteran's lay statements of continuous symptoms of back 
problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was inadequate where the 
examiner did not comment on the competent lay evidence 
supplied by the Veteran).  

Additionally, the Board notes that the most recent VA 
treatment records that have been associated with the claims 
file are dated in January 2007.  All relevant VA treatment 
records created since that time should be obtained and 
associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran, 
from January 2007 forward.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed low 
back disorder.  The Veteran's claims 
file and a copy of this remand should 
be made available to the examiner for 
review.  All necessary studies and 
tests must be conducted.  

As discussed above, the examiner should 
expressly consider and discuss the 
Veteran's lay statements regarding 
continuity of symptomatology since 
service, and the implications, if any, 
of the Veteran's post-service 
employment and accident history.  

The examiner is then requested to:
(a)  Identify any currently diagnosed 
disability of the low back;
(b)  Identify the approximate date of 
clinical onset for any chronic 
disability identified in (a);
(c)  Opine whether any current low back 
disability was incurred during active 
military service, or is otherwise 
attributable to the in-service injury 
in September 1978; 
(d)  Opine whether it is as likely as 
not (probability of 50 percent or 
greater) that any diagnosed low back 
disability, to include scoliosis, pre-
existed active duty service; and if so, 
whether the available evidence shows 
that such pre-existing disability was 
permanently aggravated by military 
service.  

The examiner should note that 
aggravation is defined for legal 
purposes as a permanent worsening of 
the underlying condition versus a 
temporary flare-up of symptoms.  

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


